                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAM VU,                                            Case No. 18-cv-03594-SI
                                   8                     Plaintiff,
                                                                                            ORDER DENYING DEFENDANTS'
                                   9              v.                                        MOTION TO FILE UNDER SEAL
                                  10     LIBERTY MUTUAL INSURANCE                           Re: Dkt. No. 54
                                         COMPANY, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            On April 3, 2019, defendants filed an administrative motion to file under seal documents in

                                  14   connection with a joint discovery dispute letter filed the same day. Dkt. Nos. 53 and 54. Defendants

                                  15   filed a redacted version of the document they wish to file under seal but not an unredacted document.

                                  16   Dkt. No. 54-4. Defendants’ administrative motion therefore fails to comply with Local Rule 79-

                                  17   5(d)(1)(D) and is DENIED. Defendants may re-file their motion in compliance with the Local

                                  18   Rules.

                                  19

                                  20            IT IS SO ORDERED.

                                  21   Dated: April 4, 2019

                                  22                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
